            Case 1:20-cv-01180-BAH Document 1 Filed 05/06/20 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY         )
AND ETHICS IN WASHINGTON,           )
1101 K Street, N.W., Suite 201      )
Washington, D.C. 20005              )
                                    )
                Plaintiff,          )
                                    )
       v.                           )                  Civil Action No.
                                    )
U.S. DEPARTMENT OF EDUCATION, )
400 Maryland Avenue, S.W.           )
Washington, D.C. 20202              )
                                    )
U.S. DEPARTMENT OF HOUSING          )
AND URBAN DEVELOPMENT,              )
451 7th Street, S.W.                )
Washington, D.C. 20410              )
                                    )
                Defendants.         )
____________________________________)

             COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       1.       This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for injunctive,

declaratory, and other appropriate relief. Plaintiff Citizens for Responsibility and Ethics in

Washington (“CREW”) challenges the failure of the U.S. Department of Education

(“Education”) and the U.S. Department of Housing and Urban Development (“HUD”) to

disclose to CREW communications with the Urban Revitalization Coalition and concerning

events hosted by the Urban Revitalization Coalition.

       2.       This case seeks declaratory relief that Education and HUD are in violation of the

FOIA, 5 U.S.C. § 552(a)(6)(E)(i), for failing to provide CREW all responsive records, and
            Case 1:20-cv-01180-BAH Document 1 Filed 05/06/20 Page 2 of 10



injunctive relief ordering defendants Education and HUD to process and release to CREW

immediately the requested records in their entirety.

                                      Jurisdiction and Venue

       3.       This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). The Court

also has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202. Venue

lies in this district under 5 U.S.C. § 552(a)(4)(B).

                                               Parties

       4.       Plaintiff CREW is a non-profit, non-partisan organization organized under section

501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the rights of citizens

to be informed about the activities of government officials and agencies, and to ensuring the

integrity of government officials and agencies. CREW seeks to empower citizens to have an

influential voice in government decisions and in the government decision-making process

through the dissemination of information about public officials and their actions. To advance its

mission, CREW uses a combination of research, litigation, and advocacy. As part of its research,

CREW uses government records made available to it under the FOIA.

       5.       Defendant Education is an agency within the meaning of 5 U.S.C. § 552(f) and 5

U.S.C. § 701. Defendant has possession and control of the requested records and is responsible

for fulfilling plaintiff’s FOIA request.

       6.       Defendant HUD is an agency within the meaning of 5 U.S.C. § 552(f) and 5

U.S.C. § 701. Defendant has possession and control of the requested records and is responsible

for fulfilling plaintiff’s FOIA request.




                                                  2
             Case 1:20-cv-01180-BAH Document 1 Filed 05/06/20 Page 3 of 10




                               Statutory and Regulatory Background

        7.        The FOIA, 5 U.S.C. § 552, requires agencies of the federal government to release

requested records to the public unless one or more specific statutory exemptions apply.

        8.        An agency must respond to a party making a FOIA request within 20 working

days, notifying that party of at least the agency’s determination of which of the requested records

it will release, which it will withhold and why, and the requester’s right to appeal the

determination to the agency head. 5 U.S.C. § 552(a)(6)(A)(i).

        9.        An agency’s failure to make this determination within 20 days is subject to

judicial review without exhausting administrative remedies. 5 U.S.C. § 552(a)(6)(C)(i).

                                        Factual Background

        10.       In December 2019, Pam Ashby, a Cleveland regional HUD official attended an

event in her honor hosted by the Urban Revitalization Coalition (“URC”). Andrew J. Tobias,

Charity founded by Trump allies plans follow-up cash giveaway events in Cleveland, elsewhere,

Cleveland.com, Jan. 30, 2020, https://www.cleveland.com/open/2020/01/charity-founded-by-

trump-allies-plans-follow-up-cash-giveaway-events-in-cleveland-elsewhere.html. The URC,

which was founded by two political allies of President Donald Trump, is registered as a section

501(c)(3) charitable organization. Ben Schreckinger, Trump Allies are Handing Out Cash to

Black Voters, Politico, Jan. 29, 2020, https://www.politico.com/news/2020/01/29/trump-black-

voters-cash-giveaways-108072. Its CEO, Darrell Scott, has been described as “one of Trump’s

closest and most prominent black supporters.” Id. He also co-chairs a “Black Voices for Trump”

initiative. Id.




                                                   3
         Case 1:20-cv-01180-BAH Document 1 Filed 05/06/20 Page 4 of 10



       11.     The December event was promoted as and included a $25,000 cash giveaway

directed at a predominantly African-American audience. Tobias, Cleveland.com, Jan. 30, 2020.

Before giving away the $25,000 in small cash increments to those in attendance, the URC

presented awards to Ms. Ashby and Ja’Ron Smith, a White House official. Id.

       12.     The URC event was part of the organization’s strategy to offer cash giveaways to

black voters while inviting them to listen to Trump supporters heaping “lavish” praise on the

President and Trump administration policies. Schreckinger, Politico, Jan. 29, 2020.

       13.     In January 2020, Virginia Union University (“VUU”) cancelled an event planned

by the URC to honor President Trump on Martin Luther King Jr. Day. NBC 12 Newsroom, VUU

cancels event that planned to honor President Trump on MLK Day, NBC12, Jan. 14, 2020,

https://www.nbc12.com/2020/01/14/vuu-cancels-event-that-planned-honor-president-trump-mlk-

day/. A promotional flier for the event posted on social media described the event as “invitation-

only” and including a “$30,000 cash giveaway.” Id. The scheduled guests to be honored by the

URC included President Trump, White House Senior Advisor Jared Kushner, VUU President

Hakim J. Lucas, and Executive Director of the White House Initiative on Historically Black

Colleges and Universities Johnathan Holifield. Id.

       14.     In a statement regarding the cancellation, VUU stated that it “was not a part of the

planning for this event” and that its campus “was not the appropriate space” for it. Id. According

to VUU’s statement, the university officials were told that the event would be an “economic

development discussion” that included cash giveaways for local residents. Id.

       15.     Despite the cancellation of the VUU event, the URC planned to hold more events

in the future, including a $50,000 cash giveaway in Cleveland in February 2020, where the group

also planned to give a presentation on President Trump’s Opportunity Zones program,




                                                4
         Case 1:20-cv-01180-BAH Document 1 Filed 05/06/20 Page 5 of 10



implemented as part of the recent tax law. NBC 12 Newsroom, Jan. 14, 2020. The URC called

off the Cleveland event less than a week after the Ohio Democratic Party asked the Cuyahoga

County prosecutor to investigate the URC for possible election law violations. Seth A.

Richardson, Trump allies indefinitely postpone planned $50,000 cash giveaway in Cleveland,

Cleveland.com, Feb. 29, 2020, https://www.cleveland.com/open/2020/02/trump-allies-

indefinitely-postpone-planned-50000-cash-giveaway-in-cleveland.html.

       16.     The activities of the URC have raised significant legal and ethical questions, with

campaign finance experts cautioning that when its events “veer[] into electioneering, issues with

campaign finance law can arise[.]” Schreckinger, Politico, Jan. 29, 2020. Further, the attendance

of administration officials at “cash giveaway” events by an organization seemingly promoting

the President’s re-election raises concerns that they may be violating the Hatch Act, which

prohibits the use of official authority for partisan politics. Tobias, Cleveland.com, Jan. 30, 2020.

       17.     On April 22, 2020, President Trump announced he was directing the White House

Opportunity and Revitalization Council, led by HUD Secretary Ben Carson, “to focus its efforts

on supporting underserved communities impacted by the coronavirus.” Robert Sollenberger,

Trump delegates response to underserved communities impacted by the new coronavirus to Ben

Carson, Salon, Apr. 25, 2020, https://www.salon.com/2020/04/25/trump-delegates-response-to-

underserved-communities-impacted-by-the-new-coronavirus-to-ben-carson/. The President also

said the council would seek input from community leaders and the private sector, such as the

URC. Id. The URC’s two co-founders—Darrell Scott and Kareem Lanier—reportedly are “close

with Carson[.]” Id.




                                                 5
           Case 1:20-cv-01180-BAH Document 1 Filed 05/06/20 Page 6 of 10



                              CREW’s FOIA Requests to Education

       18.     On February 10, 2020, CREW submitted by email a FOIA request to Education

seeking: (1) all communications to or from Johnathan Holifield, Executive Director of the White

House Initiative on Historically Black Colleges and Universities and Darrell Scott, Kareem

Lanier, Chiquita D. Stephenson, or any employee or representative of the URC between

November 1, 2019 and February 10, 2020; (2) all communications between Mr. Holifield

regarding any event hosted by the URC between November 1, 2019 and February 10, 2020; and

(3) all communications to or from Marcella Goodridge-Keiller, HUD’s Designated Agency

Ethics Official, regarding Mr. Holifield’s attendance at any event hosted or sponsored by the

URC between November 1, 2019 and February 10, 2020.

       19.     By email dated February 11, 2020, Education acknowledged receipt of CREW’s

request.

       20.     By letter dated March 20, 2020, Education advised CREW that it was unable to

provide CREW with an estimated completion date, but indicated its intent to provide CREW

with records on a rolling basis.

       21.     To date, CREW has received no other communications from Education.

       22.     CREW has now exhausted all applicable administrative remedies with respect to

its request of Education.

       23.     On February 24, 2020, CREW submitted by email another FOIA request to

Education seeking six categories of documents:

               (1) all communications to or from Arthur McMahan, Senior Associate

               Director, White House Initiative on Historically Black Colleges and

               Universities, to or from Darrell Scott, Karem Lanier, Chiquita D.




                                                 6
           Case 1:20-cv-01180-BAH Document 1 Filed 05/06/20 Page 7 of 10



               Stephenson, or any employee or representative of the URC between

               September 1, 2019 and February 24, 2020;

               (2) all communications to or from Mr. McMahan regarding any

               event hosted by the URC between September 1, 2019 and February 24,

               2020;

               (3) all communications to or from Sedika Franklin, Associate Director,

               White House Initiative on Historically Black Colleges and

               Universities, and Mr. Scott, Mr. Lanier, Ms. Stephenson, or any

               employee or representative of the URC between September 1, 2019

               and February 24, 2020;

               (4) all communications to or from Ms. Franklin regarding any event

               hosted by the URC between September 1, 2019 and February 24, 2020;

               (5) all communications to or from Tami Fergusson, Intergovernmental

               Affairs Coordinator, White House Initiative on Historically Black Colleges

               and Universities, regarding any event hosted by the URC between

               September 1, 2019 and February 24, 2020; and

               (6) all communications to or from Elyse Jones, Operations and Program

               Analyst, White House Initiative on Historically Black Colleges and

               Universities, regarding any event hosted by the URC between September

               1, 2019 and February 24, 2020.

       24.     By email dated February 25, 2020, Education acknowledged receipt of CREW’s

request.

       25.     To date, CREW has received no other communications from Education.




                                                7
           Case 1:20-cv-01180-BAH Document 1 Filed 05/06/20 Page 8 of 10



       26.     CREW has now exhausted all applicable administrative remedies with respect to

its February 24, 2020 request of Education.

                                 CREW’s FOIA Request to HUD

       27.     On February 24, 2020, CREW submitted to HUD by facsimile a FOIA request

seeking: (1) all communications to or from Lucy Miller, Senior Management Analyst in HUD’s

Cleveland Field Office, regarding any event hosted by the URC between September 1, 2019 and

February 24, 2020; and (2) all communications to or from Barbara Dunlap, Management Analyst

in the HUD Cleveland Field Office, regarding any event hosted by the URC between September

1, 2019 and February 24, 2020.

       28.     By email dated February 28, 2020, HUD acknowledged receipt of CREW’s

request.

       29.     To date, CREW has received no other communications from HUD.

       30.     CREW has now exhausted all applicable administrative remedies with respect to

its request of HUD.

                             PLAINTIF’S CLAIMS FOR RELIEF

                                     CLAIM ONE
                  (Education’s Wrongful Withholding of Agency Records)

       31.     Plaintiff repeats and re-alleges paragraphs 1-30.

       32.     Plaintiff properly asked for records within the custody and control of Education.

       33.     Defendant Education wrongfully withheld agency records requested by plaintiff

by failing to comply with the statutory time limit for making a determination on plaintiff’s

requests, and by withholding from disclosure records responsive to plaintiff’s requests.

       34.     Plaintiff therefore is entitled to injunctive and declaratory relief with respect to the

immediate processing and disclosure of the records requested in CREW’s February 10 and



                                                  8
            Case 1:20-cv-01180-BAH Document 1 Filed 05/06/20 Page 9 of 10



February 24, 2020 FOIA requests.

                                      CLAIM TWO
                      (HUD’s Wrongful Withholding of Agency Records)

       35.      Plaintiff repeats and re-alleges paragraphs 1-34.

       36.      Plaintiff properly asked for records within the custody and control of HUD.

       37.      Defendant HUD wrongfully withheld agency records requested by plaintiff by

failing to comply with the statutory time limit for making a determination on plaintiff’s request,

and by withholding from disclosure records responsive to plaintiff’s request.

       38.      Plaintiff therefore is entitled to injunctive and declaratory relief with respect to the

immediate processing and disclosure of the requested records.

                                          Requested Relief

       WHEREFORE, plaintiff respectfully requests that this Court:

       (1)      Order defendant Education to immediately and fully process plaintiff’s February

10 and February 24, 2020 FOIA requests to Education and disclose all non-exempt documents

immediately to plaintiff;

       (2)      Order defendant HUD to immediately and fully process plaintiff’s February 24,

2020 FOIA request to HUD and disclose all non-exempt documents immediately to plaintiff;

       (3)      Issue a declaration that plaintiff is entitled to immediate processing and disclosure

of the requested records;

       (4)      Provide for expeditious proceedings in this action;

       (5)      Retain jurisdiction of this action to ensure no agency records are wrongfully

withheld;

       (6)      Award plaintiff its costs and reasonable attorneys’ fees in this action; and

       (7)      Grant such other relief as the Court may deem just and proper.



                                                   9
        Case 1:20-cv-01180-BAH Document 1 Filed 05/06/20 Page 10 of 10



                                    Respectfully submitted,


                                     __/s/ Anne L. Weismann_____
                                    Anne L. Weismann
                                    (D.C. Bar No. 298190)
                                    Adam J. Rappaport
                                    (D.C. Bar No. 479866)
                                    Citizens for Responsibility and Ethics
                                            in Washington
                                    1101 K Street, N.W., Suite 201
                                    Washington, D.C. 20005
                                    Phone: (202) 408-5565
                                    Facsimile: (202) 588-5020
                                    aweismann@citizensforethics.org

Dated: May 6, 2020                  Attorneys for Plaintiff




                                      10
